 
Exhibit 10.1
 




 


 

--------------------------------------------------------------------------------

 
RETENTION AGREEMENT
(“Agreement”)
 
- by and between -
WORLDWIDE WYNN, LLC
(“Company” or “Employer”)
 
- and -
 
LINDA CHEN
(“Participant”)
 

--------------------------------------------------------------------------------

DATED AS OF: JULY 27, 2011
 
 
 


 
 

--------------------------------------------------------------------------------

 


   
AGREEMENT
  
THIS AGREEMENT (“Agreement”) is made and entered into as of the 27TH day of July
2011 (“Grant Date”), by and between WORLDWIDE WYNN, LLC (“Company” or
“Employer”) and LINDA CHEN (“Participant”).
 

 
 
1.     GRANT. The Company hereby grants to the Participant, as of the Grant
Date, an award (“Award”) in an amount equal to $10,000,000, subject to all of
the terms and conditions contained in this Agreement.
 
2.     VESTING.  Subject to Section 4 below, and the Participant’s continuous
employment, the Award shall vest in full on July 27, 2021(“Vesting Date”).
 
3.     SETTLEMENT.  Within ten 10 days following the Vesting Date, the
Participant shall be entitled to receive a lump sum cash payment equal to the
amount set forth in Section 1 above, less any applicable employment and income
tax withholdings.
 
4.     TERMINATION OF EMPLOYMENT:  In the event of termination of the
Participant’s employment by the Company (or one of its affiliates) for any
reason other than Cause prior to the Vesting Date (including without limitation,
termination due to death or Disability), a pro-rated portion of the Award equal
to the number of full calendar months elapsed between the Grant Date and the
date of such termination of employment divided by 120 shall vest and become
payable within 30 days following such termination of employment.  “Cause” shall
have the meaning set forth in the Participant’s employment agreement with the
Company (if any), or if there is no such definition, shall mean (i) acts or
omissions by the Participant which constitute intentional material misconduct or
a knowing violation of a material policy of the Company or any of its
subsidiaries, (ii) the Participant personally receiving a benefit in money,
property or services from the Company or any of its subsidiaries or from another
person dealing with the Company or any of its subsidiaries, in material
violation of applicable law or the Company policy, (iii) an act of fraud,
conversion, misappropriation, or embezzlement by the Participant or the
Participant’s conviction of, or entering a guilty plea or plea of no contest
with respect to, a felony, or the equivalent thereof (other than DUI), or
(iv) any material misuse or improper disclosure of confidential or proprietary
information of the Company.  “Disability” shall have the meaning set forth in
the Participant’s employment agreement with the Company (if any), or if there is
no such definition, shall mean total and permanent disability as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended.
 
In the event that Participant’s employment by the Company (or one of its
affiliates) terminates for any other reason (including termination for Cause or
voluntary resignation by Participant) prior to the Vesting Date, the Award shall
be forfeited in full with no action required or compensation paid.
 
Notwithstanding any provision in this Agreement to the contrary, if, at the time
of Participant’s termination of employment with Employer, he or she is a
“specified employee” as defined in Section 409A of the Internal Revenue Code
(the “Code”), and the Settlement of the Award received or to be received by
Participant pursuant to the Agreement constitutes deferred compensation subject
to Section 409A, no such Settlement of the Award will be provided under the
Agreement until the earlier of : (a) the date that is six (6) months following
Participant’s termination of employment with Employer or (b) the Participant’s
death.  The provisions of this section shall only apply to the extent required
to avoid Participant’s incurrence of any penalty tax or interest under Section
409A of the Code or regulations or Treasury guidance promulgated thereunder.  In
addition, if any provision of the Agreement would cause Participant to incur any
penalty tax or interest under Section 409A of the Code or regulations or
Treasury guidance promulgated thereunder, Employer may reform such provision to
maintain the maximum extent practicable the original intent of the applicable
provision without violating the provisions of Section 409A of the Code.
 
 
- 2 -
 
 

--------------------------------------------------------------------------------

 


 
5.     NON-TRANSFERABILITY.  The Award may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution.
 
6.     NO RIGHTS TO CONTINUATION OF EMPLOYMENT.  Nothing in this Agreement shall
confer upon the Participant any right to continue in the employ of the Company
or any subsidiary thereof or shall interfere with or restrict the right of the
Company or its stockholders (or of a subsidiary or its stockholders, as the case
may be) to terminate the Participant’s employment any time for any reason
whatsoever, with or without Cause.
 
7.     SEVERABILITY. In the event any one or more provisions of this Agreement
is declared judicially void or otherwise unenforceable, the remainder of this
Agreement shall survive and such provision(s) shall be deemed modified or
amended so as to fulfill the intent of the parties hereto.
 
8.     AMENDMENT OR MODIFICATION. This Agreement may not be amended, modified,
changed or altered except by a writing signed by both the Company and the
Participant.
 
9.     SUCCESSION.  This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective successors and
assigns.
 
10.     GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with Nevada law, without regard to conflicts of law principles.
 
11.     DISPUTE RESOLUTION.  Any controversy or claim arising out of or relating
to this Agreement, the breach hereof, or Participant's employment by Employer,
shall be submitted to binding arbitration in accordance with the employment
arbitration rules then in effect of the American Arbitration (“AAA”), to the
extent not inconsistent with this Section as set forth below.  
 
(a)     Coverage of Arbitration Agreement:   The promises by Employer and
Participant to arbitrate differences, rather than litigate them before courts or
other bodies, provide consideration for each other, in addition to other
consideration provided under the Agreement.
 
(b)     Waiver of Rights to Pursue Claims in Court and to Jury Trial: This
Section 11 does not in any manner waive any rights or remedies available under
applicable statutes or common law, but does waive Employer’s and Participant's
rights to pursue those rights and remedies in a judicial forum and waive any
right to trial by jury of any claims.  By signing this Agreement, the parties
voluntarily agree to arbitrate any covered claims against each other.
 
(c)     Initiation of Arbitration:  To commence arbitration of a claim subject
to this Section 11, the aggrieved party must, within the time frame provided in
Section 11(d) below, make written demand for arbitration and provide written
notice of that demand to the other party. If a claim is brought by Participant
against Employer, such notice shall be given to Employer’s Legal
Department.  Such written notice must identify and describe the nature of the
claim, the supporting facts, and the relief or remedy sought.  In the event that
either party files an action in any court to pursue any of the claims covered by
this Section 11, the complaint, petition or other initial pleading commencing
such court action shall be considered the demand for arbitration.  In such
event, the other party may move that court to compel arbitration.
 
(d)     Time Limit to Initiate Arbitration: To ensure timely resolution of
disputes, Participant and Employer must initiate arbitration within the statute
of limitations (deadline for filing) provided by applicable law pertaining to
the claim, or one year, whichever is shorter, except that the statute of
limitations imposed by relevant law will solely apply in circumstances where
such statute of limitations cannot legally be shortened by private agreement.
The failure to initiate arbitration within this time limit will bar any such
claim.  The parties understand that Employer and Participant are waiving any
longer statutes of limitations that would otherwise apply, and any aggrieved
party is encouraged to give
 
 
 
- 3 -
 
 

--------------------------------------------------------------------------------

 
 
 
written notice of any claim as soon as possible after the event(s) in dispute so
that arbitration of any differences may take place promptly.
 
(e)     Arbitrator Selection:  The parties contemplate that, except as
specifically set forth in this Section 11, selection of one arbitrator shall
take place pursuant to the then-current rules of the AAA applicable to
employment disputes.  The arbitrator must be either a retired judge or an
attorney experienced in employment law. The parties will select one arbitrator
from among a list of qualified neutral arbitrators provided by AAA.  If the
parties are unable to agree on the arbitrator, the parties will select an
arbitrator by alternatively striking names from a list of qualified arbitrators
provided by AAA.  AAA will flip a coin to determine which party has the final
strike (that is, when the list has been narrowed by striking to two
arbitrators). The remaining named arbitrator will be selected.
 
(f)      Arbitration Rights and Procedures:  Participant may be represented by
an attorney of his/her choice at his/her own expense.  Any arbitration hearing
or proceeding will take place in private, not open to the public, in Clark
County, Nevada.  The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of Nevada (without regard to its choice of law
provisions) and/or federal law when applicable. The arbitrator is without power
or jurisdiction to apply any different substantive law or law of remedies or to
modify any term or condition of this Agreement.  The arbitrator will have no
power or authority to award non-economic damages or punitive damages except
where such relief is specifically authorized by an applicable federal, state or
local statute or ordinance, or common law.  In such a situation, the arbitrator
shall specify in the award the specific statute or other basis under which such
relief is granted.    The applicable law with respect to privilege, including
attorney-client privilege, work product, and offers to compromise must be
followed.   The parties will have the right to conduct reasonable discovery,
including written and oral (deposition) discovery and to subpoena and/or request
copies of records, documents and other relevant discoverable information
consistent with the procedural rules of AAA.  The arbitrator will decide
disputes regarding the scope of discovery and will have authority to regulate
the conduct of any hearing.  The arbitrator will have the right to entertain a
motion or request to dismiss, for summary judgment, or for other summary
disposition.   The parties will exchange witness lists at least 30 days prior to
the hearing.  The arbitrator will have subpoena power so that either Employee or
Employer may summon witnesses.  The arbitrator will use the Federal Rules of
Evidence in connection with the admission of all evidence at the hearing.  Both
parties shall have the right to file post-hearing briefs.  Any party, at its own
expense, may arrange for and pay the cost of a court reporter to provide a
stenographic record of the proceedings.
 
(g)     Arbitrator’s Award: The arbitrator will issue a written decision
containing the specific issues raised by the parties, the specific findings of
fact, and the specific conclusions of law.  The award will be rendered promptly,
typically within 30 days after conclusion of the arbitration hearing, or after
the submission of post-hearing briefs if requested.  The arbitrator shall have
no power or authority to award any relief or remedy in excess of what a court
could grant under applicable law.  The arbitrator’s decision shall be final and
binding on both parties.  Judgment upon an award rendered by the arbitrator may
be entered in any court having competent jurisdiction.
 
(h)     Fees and Expenses:  Unless the law requires otherwise for a particular
claim or claims, the party demanding arbitration bears the responsibility for
payment of the fee to file with AAA and the fees and expenses of the arbitrator
shall be allocated by the AAA under its rules and procedures. Participant and
Employer shall each pay his/her/its own expenses for presentation of their
cases, including but not limited to attorney’s fees, costs, and fees for
witnesses, photocopying and other preparation expenses.  If any party prevails
on a statutory claim that affords the prevailing party attorney’s fees and
costs, the arbitrator may award reasonable attorney’s fees and/or
 
 
- 4 -
 
 

--------------------------------------------------------------------------------

 
 
 
costs to the prevailing party, applying the same standards a court would apply
under the law applicable to the claim.
 
 
12.     HEADINGS.  Headings are used solely for the convenience of the parties
and shall not be deemed to be a limitation upon or descriptive of the contents
of any such Section.
 
13.     ASSIGNMENT.  Notwithstanding anything to the contrary in this Agreement,
neither this Agreement nor any rights granted herein shall be assignable by the
Participant.
 
14.     ADDITIONAL DOCUMENTS.  Each party agrees to execute any and all further
documents and writings, and to perform such other actions, which may be or
become reasonably necessary or expedient to be made effective and carry out this
Agreement.
 
15.     NOTICES.  Any and all notices required under this Agreement shall be in
writing and shall be either hand-delivered or mailed, certified mail, return
receipt requested, addressed to:
 

         
TO THE COMPANY:
  
     
  
c/o 3131 Las Vegas Boulevard South
   
  
Las Vegas, Nevada 89109
Attn:  General Counsel
             
TO THE PARTICIPANT:
  
Linda Chen
   
  
2309 Whispering Hills Circle.
Las Vegas NV 89117

 
All notices hand-delivered shall be deemed delivered as of the date actually
delivered.  All notices mailed shall be deemed delivered as of three
(3) business days after the date postmarked.  Any changes in any of the
addresses listed herein shall be made by notice as provided in this Section 15.
 
16.     ENTIRE AGREEMENT.  This Agreement contains the entire agreement and
understanding among the parties as to the subject matter hereof.
 
17.     COUNTERPARTS.  This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, and taken together shall constitute one
and the same document.
 
IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.
 
COMPANY
 
PARTICIPANT
                   
By:
 
/s/ Marc Schorr
 
 /s/ Linda Chen
   
Name: Marc Schorr
 
Linda Chen
   
Title:    President, Worldwide Wynn, LLC
 
  
               8/16/11  
Execution Date:  August 12, 2011

 
 
 
 
- 5 -
 

--------------------------------------------------------------------------------